Citation Nr: 1140865	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Whether the appellant has basic eligibility for dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Jacques DePlois, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to June 1969.  The appellant is his former spouse.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appellant and her daughter testified before the undersigned Veterans Law Judge at the RO in June 2011.  A transcript of his hearing has been associated with the record.


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2007.

2.  The marriage of the Veteran and the appellant was dissolved by divorce decree dated June [redacted], 2007.



CONCLUSIONS OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran have not been met.  38 U.S.C.A. §§ 101, 103, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.54, 3.205 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board observes that the appellant was not afforded notice of the information and evidence necessary to support her claim.  However, in a case such as this where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA does not apply where there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the claimant in substantiating his claim).  See also Sabonis v. Brown, 6 Vet. App. 426, 430   (1994); Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).   

As will be discussed in further detail below, the appellant's claim is being denied solely because of a lack of entitlement under the law.  Accordingly, the Board has decided the appeal on the current record without any further consideration of the VCAA. 

Analysis

The record reflects that the Veteran died in July 2007.  The death certificate lists his marital status as divorced, and the informant as the Veteran's daughter.

Also contained in the record is a divorce decree, dated by the circuit court judge on June [redacted], 2007.  The appellant has not disputed that her marriage to the Veteran had been dissolved at the time of his death.  She asserts that as the court granted spousal support to be paid by the Veteran, VA should pay her DIC benefits for her support.  She has testified as to the problems in her relationship with the Veteran, and has stated that even following the divorce she looked in on him and assisted him in attending his various medical appointments.  She has indicated that she is the person who found him following his death, and that no one else looked in on him or assisted him.

The surviving spouse of a deceased veteran who died from a service-connected or compensable disability may be eligible for DIC benefits.  38 U.S.C.A §§ 1310 (West 2002).  A "spouse" is a person of the opposite sex whose "marriage" to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a) (2011).   "Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j) (2011).  

To be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits, the appellant must be a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  The requirement of continuous cohabitation "will be considered as having been met when the evidence shows that any separation was due to misconduct of, or procured by, the veteran without the fault of the surviving spouse."  38 C.F.R. § 3.53(a).  "If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken."  38 C.F.R. § 3.53(b) (2011). "The statement of the surviving spouse as to the reason for separation will be accepted in the absence of contradictory information."  Id.

Upon consideration of the record, the Board finds that the appellant and the Veteran were legally divorced in June 2007.  The appellant has not challenged the validity of the divorce decree.  Rather, the she has suggested that the Veteran was at fault for the dissolution of the marriage due to his behavior problems caused by his service-connected posttraumatic stress disorder.  However, the Board notes that as the marriage was dissolved prior to the Veteran's death, a determination of fault regarding the basis for dissolution of the marriage is irrelevant.  Notably, the question of fault is in regards to the requirement of continuous cohabitation of the parties to a marriage.  In this case, the marriage of the appellant to the Veteran was dissolved prior to his death, rendering the appellant ineligible for consideration as the Veteran's surviving spouse.  While the Board is sympathetic to the appellant's arguments, the law is dispositive in this case.  Accordingly, the appeal must be denied.


ORDER

Basic eligibility for DIC is denied.





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


